Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’ response filed on 06/17/2022 in which claims 1, 11 were amended, claims 18-20 were withdrawn, claims 21-24 were canceled, and claim 25 was added has been entered of record.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to Species II non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 18-20 are canceled.

Allowable Subject Matter
Claims 1-17 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-10 and 25, the prior art does not teach or suggest either alone or in combination a volatile memory device comprising: a second sense amplifier connected to a second memory cell through a second bit line, and configured to sense 2-bit data stored in the second memory cell, the second bit line having a length greater than a length of the first bit line; and a driving voltage supply circuit configured to supply a first driving voltage to the first sense amplifier, and supply a second driving voltage to the second sense amplifier, the second driving voltage having a voltage level different from a voltage level of the first driving voltage, wherein the first sense amplifier is not connected to the second bit line, and the second sense amplifier is not connected to the first bit line and in combination with other limitations.

Regarding claims 11-17, the prior art does not teach or suggest either alone or in combination a data sensing method of a volatile memory device, the data sensing method comprising: precharging a second bit line using a second precharge voltage different from the first precharge voltage, the second bit line having a length greater than a length of the first bit line; and sensing second 2-bit data through a second sense amplifier connected to the second bit line, the second 2-bit data being stored in a second memory cell connected between the second bit line and the selected word line, wherein the first sense amplifier is not connected to the second bit line, and the second sense amplifier is not connected to the first bit line, and the second sense amplifier is not connected to the first bit line and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825